IN THE COURT OF APPEALS OF IOWA

                                    No. 17-0031
                             Filed September 13, 2017


IN THE MATTER OF M.F.,
Alleged to Be Seriously Mentally Impaired,

M.F.,
     Respondent-Appellant.
________________________________________________________________


        Appeal from the Iowa District Court for Black Hawk County, Bradley J.

Harris, Judge.



        A respondent challenges his involuntary commitment under Iowa Code

chapter 229 (2016). AFFIRMED.



        Kathryn J. Mahoney, Waterloo, for appellant.

        Thomas J. Miller, Attorney General, and Gretchen W. Kraemer, Assistant

Attorney General, for appellee State.



        Considered by Vogel, P.J., and Potterfield and Mullins, JJ.
                                          2


VOGEL, Presiding Judge.

       M.F. contends the district court wrongly determined he was seriously

mentally impaired and required involuntary hospitalization.          Specifically, he

asserts the State did not present clear and convincing evidence that he posed a

physical or emotional danger to himself or others. Because we find substantial

evidence in the record to support the district court’s finding, we affirm.

   I. Background Facts and Proceedings

       Beginning in high school, M.F.’s parents began to notice challenges with

M.F.’s mental health. Eventually, M.F. quit school, quit a full-time job, attempted

suicide twice, and started sending conspiracy mail to the F.B.I.             M.F. was

incarcerated for three years for making false threats to the federal government.

       M.F. was released from federal prison in January 2016.                    After

approximately seven months of good behavior, M.F. received a large disability

check and began to use the money to buy drugs. M.F. began to verbally attack

family, make threats to bank employees regarding a conspiracy to deny him

inheritance money, and provoked a wrestling match with his father.

       On December 1, 2016, M.F.’s father filed an application for order of

involuntary hospitalization. A judicial hospitalization referee entered an order

pursuant to Iowa Code section 229.13 (2016) finding M.F. to be seriously

mentally impaired and ordering him to be committed to a psychiatric unit.

       M.F. appealed the referee’s order to the district court. A hearing was held

on December 5, 2016. The district court took judicial notice of the physician’s

report and received as evidence an updated report by a second physician as to
                                        3


M.F.’s current condition. The district court entered its ruling on December 27,

concluding:

              The court finds that the contention that the respondent is
      seriously mentally impaired has been sustained by clear and
      convincing evidence, to-wit:
              1. Respondent lacks insight and judgment into his mental
      illness.
              2. Respondent will benefit from treatment and medication.
              3. Because of respondent’s illness, he is likely to physically
      injure himself or others if allowed to remain at liberty without
      treatment and is likely to inflict serious emotional injury upon
      members of his family who lack reasonable opportunity to avoid
      contact with him if he is allowed to remain at liberty without
      treatment.
              Respondent has a history of substance abuse. He recently
      appeared at the home of his parents for the purpose of obtaining
      his property and getting food. While at his parents’ residence, an
      altercation occurred between respondent and his father. At the
      time of the prior hearing in this matter on December 5, 2016,
      respondent again initiated an incident between himself and his
      father which resulted in respondent spitting upon his father’s face.
              ....
              Both physicians’ reports express the opinion that respondent
      is a danger to himself and others.
              The combination of all of the above factors leads this court to
      determine that respondent is likely to physically injure himself or
      others or is likely to inflict serious mental injury upon members of
      his family who are unable to avoid contact with him if respondent is
      allowed to remain at liberty without treatment.

M.F. now appeals.

   II. Standard of Review

      “We review challenges to the sufficiency of the evidence in involuntary

commitment proceedings for errors at law.” In re B.B., 826 N.W.2d 425, 428

(Iowa 2013). The State must prove the allegations in an involuntary commitment

proceeding by clear and convincing evidence.          Id.   Clear and convincing

evidence means “there must be no serious or substantial doubt about the

correctness of a particular conclusion drawn from the evidence.” Id. (quoting In
                                           4

re J.P., 574 N.W.2d 340, 342 (Iowa 1998)). This clear-and-convincing-evidence

standard is less onerous than proof beyond a reasonable doubt.               J.P., 574

N.W.2d at 342.

   III. Serious Mental Impairment

       Pursuant to Iowa Code section 229.1(20), a person is “seriously mentally

impaired” when the person has a mental illness and

       because of that illness [the person] lacks sufficient judgment to
       make responsible decisions with respect to the person’s
       hospitalization or treatment, and who because of that illness meets
       any of the following criteria:
              a. Is likely to physically injure the person’s self or others if
       allowed to remain at liberty without treatment.
              b. Is likely to inflict serious emotional injury on members of
       the person’s family or others who lack reasonable opportunity to
       avoid contact with the person with mental illness if the person with
       mental illness is allowed to remain at liberty without treatment.
              c. Is unable to satisfy the person’s needs for nourishment,
       clothing, essential medical care, or shelter so that it is likely that the
       person will suffer physical injury, physical debilitation, or death.

       This definition contains three elements: (1) mental illness, (2) lack of

sufficient judgment, and (3) the criteria labeled (a), (b), and (c), which encompass

the threshold requirement of dangerousness. In re Oseing, 296 N.W.2d 797,

800–01 (Iowa 1980). M.F. challenges the evidence supporting the district court’s

finding on the dangerousness component. M.F. does not challenge the evidence

supporting the finding that he has a mental illness and lacks sufficient judgment.

       “[T]he endangerment element requires a predictive judgment, based on

prior manifestations but nevertheless ultimately grounded on future rather than

past danger.” In re Mohr, 383 N.W.2d 539, 542 (Iowa 1986). The danger the

person poses to himself or others must be evidenced by a “recent overt act,

attempt or threat.” Id. “In the context of civil commitment . . . an ‘overt act’
                                          5


connotes past aggressive behavior or threats by the respondent manifesting the

probable commission of a dangerous act upon himself or others that is likely to

result in physical injury.” In re Foster, 426 N.W.2d 374, 378 (Iowa 1988).

      In the report admitted at the December 5 hearing, the physician opined:

              16. In your judgment, is [M.F.] likely to physically injure . . .
          himself or others? Yes[.]
                     What overt acts have led you to conclude [M.F.] is
          likely to physically injure . . . himself or others? [M.F.] is putting
          himself or others at risk by harassing them and taking the law
          into his own hands.

      Similarly, the second physician noted “[i]nformation provided by a [social

worker] that it has been reported that patient has information [and] materials

regarding bombs.     He was admitted here following a jail stay for criminal

harassment of his parents.     He reports people in invisible suits putting other

people in wood chippers.”

      M.F. argues the dangerousness element was not proven by clear and

convincing evidence because there were no recent overt acts, attempts, or

threats. To support this contention, M.F. claims there have been no incidents

since his release from federal prison, the suicide attempts occurred

approximately eight years ago, M.F.’s father attacked him when he tried to get

food from his father’s house, and M.F.’s father describes him as “not a violent

person” and has never seen M.F. “swat a fly.” We disagree.

      The record shows multiple and escalating threats of harm to family

members and members of the community, assault on family, and self-harm,

beginning with two suicide attempts, a three-year federal prison sentence for

threats made to the government, threats to bank employees, and verbal threats
                                            6


made to family. In addition, the day after Thanksgiving 2016, M.F. and his father

were involved in a physical altercation when M.F. arrived at his father’s home

after Thanksgiving, looking for food. After M.F. pounded on the door and entered

the home, an altercation ensued where his father wrestled him to the ground and

used a choke hold on M.F. to constrain him. M.F. responded by “scratching” his

father.     A few days later, on December 5, 2016, in the courthouse prior to

entering the courtroom for the hospitalization hearing, altercation occurred

between M.F. and his father.          The social worker described the incident as

follows:

          I heard [M.F.] yelling at his father—yelling at his father that he
          wished that he would die. That he hated him. I saw him lunge at
          his father and one of the tech had to hold him back, and then when
          he was in the arms of the techs, he spit at the side of [the father’s]
          head.
                  Q. Okay. And from what you saw, did it appear to be an act
          of aggression—physical aggression? A. It appeared to me that if
          the techs wouldn’t have stopped him, that he would have put his
          hands on his father.

          The record establishes M.F.’s “recent overt acts” have evolved over the

last few years, and escalated from sending threatening mail to recent physical

altercations. While prior incidents consisted of conspiracy letters to the federal

government or bank employees, more recent incidents involve physical

altercations with his father. Two doctors believed M.F. would be a danger to

himself and would be likely to inflict physical injury on those who are unable to

avoid contact with him if left untreated.            Taking all of the above into

consideration, we find the evidence sufficient to support the trial court’s finding

that M.F. is likely to injure himself or others if released without treatment.

          AFFIRMED.